MEMORANDUM OPINION
BUSSEY, Judge.
Alura Jean Taylor was charged, tried and convicted in the Court of Common Pleas of Oklahoma County, with the crime *268of Engaging in an Act of Lewdness. She was sentenced to serve 30 days in the County Jail and pay the costs, and from this judgment and sentence, a timely appeal has been perfected to this Court.
This is a companion case to Fields v. State of Oklahoma, Okl.Cr., 453 P.2d 264, and the identical facts and issues of law were considered in Fields v. State, handed down this date.
For the reasons set forth in Fields v. State, we are of the opinion that the judgment and sentence herein appealed from should be, and the same is hereby,
Affirmed.
BRETT, P. J., and NIX, J., concur.